Name: Regulation (EU) 2018/1724 of the European Parliament and of the Council of 2 October 2018 establishing a single digital gateway to provide access to information, to procedures and to assistance and problem-solving services and amending Regulation (EU) No 1024/2012 (Text with EEA relevance.)
 Type: Regulation
 Subject Matter: consumption;  executive power and public service;  information and information processing;  European construction;  business classification;  international law;  communications
 Date Published: nan

 21.11.2018 EN Official Journal of the European Union L 295/1 REGULATION (EU) 2018/1724 OF THE EUROPEAN PARLIAMENT AND OF THE COUNCIL of 2 October 2018 establishing a single digital gateway to provide access to information, to procedures and to assistance and problem-solving services and amending Regulation (EU) No 1024/2012 (Text with EEA relevance) THE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 21(2) and Article 114(1) thereof, Having regard to the proposal from the European Commission, After transmission of the draft legislative act to the national parliaments, Having regard to the opinion of the European Economic and Social Committee (1), Acting in accordance with the ordinary legislative procedure (2), Whereas: (1) The internal market is one of the Unions most tangible achievements. By allowing people, goods, services and capital to move freely it offers new opportunities for citizens and businesses. This Regulation is a key element of the Single Market Strategy established by the communication of the Commission of 28 October 2015 entitled Upgrading the Single Market: more opportunities for people and business. That strategy has the objective of unlocking the full potential of the internal market by making it easier for citizens and businesses to move within the Union and to trade, establish themselves and expand their businesses across borders. (2) The communication of the Commission of 6 May 2015 entitled A Digital Single Market Strategy for Europe recognised the role of the internet and digital technologies in transforming our lives, changing the way in which citizens and businesses access information, acquire knowledge, buy goods and services, participate in the market and work, thereby facilitating opportunities for innovation, growth and jobs. That communication, along with several resolutions adopted by the European Parliament, acknowledged that the needs of citizens and businesses in their own country and across borders could be better met by extending and integrating existing European-level portals, websites, networks, services and systems and by linking them with different national solutions, thereby creating a single digital gateway serving as a European single entry point (the gateway). The communication of the Commission of 19 April 2016 entitled EU eGovernment Action Plan 2016-2020  Accelerating the digital transformation of government listed the gateway amongst one of its actions for 2017. The Commissions report of 24 January 2017, entitled Strengthening Citizens Rights in a Union of Democratic Change  EU Citizenship Report 2017 considered the gateway to be a priority for the rights of the Unions citizens. (3) The European Parliament and the Council have repeatedly called for a more comprehensive and more user-friendly package of information and assistance to help citizens and businesses navigate the internal market and to strengthen and streamline internal market tools in order to better meet the needs of citizens and businesses in their cross-border activities. (4) This Regulation responds to those calls by offering citizens and businesses easy access to the information, the procedures, and the assistance and problem-solving services that they need in order to exercise their rights in the internal market. The gateway could contribute to the greater transparency of rules and regulations relating to different business and life events, in areas such as travel, retirement, education, employment, healthcare, consumer rights and family rights. Furthermore, it could help improve consumers confidence, address the lack of knowledge about consumer protection and internal market rules and reduce compliance costs for businesses. This Regulation establishes a user-friendly, interactive gateway which, based on users needs, should guide them to the most appropriate services. In that context, the Commission and Member States should play an important role in achieving those objectives. (5) The gateway should facilitate interactions between citizens and businesses, on the one hand, and competent authorities, on the other hand, by providing access to online solutions, facilitating the day-to-day activities of citizens and businesses and minimising the obstacles encountered in the internal market. The existence of a single digital gateway providing online access to accurate and up-to-date information, to procedures and to assistance and problem-solving services could help raise the users awareness of the different existing online services and could save them time and expense. (6) This Regulation has three objectives, namely to reduce any additional administrative burden on citizens and businesses that exercise or want to exercise their internal market rights, including the free movement of citizens, in full compliance with national rules and procedures, to eliminate discrimination and to ensure the functioning of the internal market with regard to the provision of information, of procedures and of assistance and problem-solving services. Since it covers free movement of citizens, which cannot be considered to be merely incidental, this Regulation should be based on Article 21(2) and Article 114(1) of the Treaty on the Functioning of the European Union (TFEU). (7) In order for Union citizens and businesses to enjoy their right to free movement within the internal market, the Union should adopt specific, non-discriminatory measures allowing citizens and businesses to have easy access to sufficiently comprehensive and reliable information about their rights under Union law and to information about the applicable national rules and procedures which they need to comply with when they move to, live or study, or when they establish or carry on a business, in a Member State other than their own. Information should be considered to be sufficiently comprehensive if it includes all the information that is necessary for the users to understand what their rights and obligations are and identifies the rules that apply to them in relation to the activities they want to undertake as cross-border users. The information should be stated in a clear, concise and understandable way and be operational and well adapted to the target user group. Information on procedures should cover all foreseeable procedural steps that are relevant for the user. It is important for citizens and businesses facing complex regulatory environments, such as those active in e-commerce and the collaborative economy, that they can easily find the applicable rules and how they apply to their activities. Easy and user-friendly access to information means enabling the users to easily find the information, to easily identify which parts of the information are relevant for their particular situation and to easily understand the relevant information. The information to be provided at national level should not only concern national rules implementing Union law, but also any other national rules that apply both to non-crossborder and cross-border users. (8) Rules on the provision of information in this Regulation should not apply to national judicial systems, since information in that area relevant for cross-border users is already included in the e-Justice portal. In some situations covered by this Regulation, courts should be considered to be competent authorities, for instance where courts are managing business registers. In addition, the non-discrimination principle should also apply to online procedures that give access to court proceedings. (9) It is clear that citizens and businesses from other Member States can be at a disadvantage due to their lack of familiarity with the national rules and administrative systems, the different languages used and their lack of geographic proximity to the competent authorities in a Member State other than their own. The most efficient way to reduce the ensuing obstacles to the internal market is to enable cross-border and non-crossborder users to access information online in a language they are able to understand in order to enable them to complete procedures for compliance with national rules fully online and to offer them assistance where rules and procedures are not clear enough or where they encounter obstacles to the exercise of their rights. (10) A number of Union acts have aimed to provide solutions by creating sectorial one-stop shops, including points of single contact established by Directive 2006/123/EC of the European Parliament and of the Council (3) which offer online information, assistance services and access to procedures relevant for the provision of services; Product Contact Points, established by Regulation (EC) No 764/2008 of the European Parliament and of the Council (4), and Product Contact Points for Construction, established by Regulation (EU) No 305/2011 of the European Parliament and of the Council (5), which provide access to product-specific technical rules; and national assistance centres for professional qualifications, established by Directive 2005/36/EC of the European Parliament and of the Council (6), which assist professionals moving cross-border. In addition, networks have been established, such as European Consumer Centres, in order to promote the understanding of Union consumers rights and to assist in resolving complaints about purchases made in other Member States within the network, when travelling or shopping online. Furthermore, SOLVIT as referred to in Commission Recommendation 2013/461/EU (7) seeks to deliver fast, effective and informal solutions to individuals and businesses when their internal market rights are denied by public authorities. Finally, several information portals, such as Your Europe, in respect of the internal market, and the e-Justice portal, in relation to the area of justice, were established to inform users about Union and national rules. (11) As a result of the sectorial nature of those Union acts, the current provision of online information and of assistance and problem-solving services together with online procedures for citizens and businesses remains very fragmented. There are discrepancies in the availability of online information and procedures, there is a lack of quality in relation to the services and a lack of awareness regarding that information and those assistance and problem-solving services. Cross-border users also experience problems finding and accessing those services. (12) This Regulation should establish a single digital gateway to act as the single entry point through which citizens and businesses are able to access information about the rules and requirements that they have to comply with, by virtue of Union or national law. The gateway should simplify citizens and businesses contact with the assistance and problem-solving services established at Union or national level and make that contact more effective. The gateway should also facilitate access to and completion of online procedures. This Regulation should not affect in any way the existing rights and obligations under Union or national law within those policy areas. For the procedures listed in Annex II to this Regulation and the procedures provided for in Directives 2005/36/EC and 2006/123/EC, and in Directives 2014/24/EU (8) and 2014/25/EU (9) of the European Parliament and of the Council, this Regulation should support the use of the once-only principle and should fully respect the fundamental right to the protection of personal data, for the purpose of the exchange of evidence between competent authorities in different Member States. (13) The gateway and its content should be user-centric and user-friendly. The gateway should aim to avoid overlaps and should provide links to existing services. It should allow citizens and businesses to interact with public bodies at national and Union level by providing them with the opportunity to give feedback in relation to both the services offered through the gateway and the functioning of the internal market as they experience it. The feedback tool should enable the user to point out, in a way that makes it possible for the user to remain anonymous, perceived problems, deficiencies and needs in order to encourage the continuous improvement of the quality of the services. (14) The success of the gateway will depend on the joint effort of the Commission and the Member States. The gateway should include a common user interface integrated into the existing Your Europe portal, to be managed by the Commission. The common user interface should provide links to information, to procedures and to assistance or problem-solving services available on portals managed by competent authorities in Member States and by the Commission. In order to facilitate the use of the gateway, the common user interface should be available in all official languages of the institutions of the Union (official languages of the Union). The existing Your Europe portal and its main access webpage, adapted to the requirements of the gateway, should preserve this multilingual approach to the information provided. The functioning of the gateway should be supported by technical tools developed by the Commission in close cooperation with the Member States. (15) In the Charter for the electronic Points of Single Contact under Directive 2006/123/EC, which was endorsed by the Council in 2013, Member States made a voluntary commitment to take a user-centric approach in the provision of information through the points of single contact, in order to cover areas of particular importance for businesses including VAT, income taxes, social security or labour law requirements. Based on the Charter and in the light of experience with the Your Europe portal, that information should also include a description of the assistance and problem-solving services. Citizens and businesses should be able to refer to such services when they have problems understanding the information, applying that information to their situation or completing a procedure. (16) This Regulation should list the information areas which are relevant for citizens and businesses exercising their rights and complying with their obligations within the internal market. For those areas, sufficiently comprehensive information should be provided at national level, including at regional and local levels, and at Union level, explaining the applicable rules and obligations and the procedures to be completed by citizens and businesses in order to comply with those rules and obligations. In order to ensure the quality of the services offered, the information provided through the gateway should be clear, accurate and up-to-date, the use of complex terminology should be minimised and the use of acronyms should be limited to those which provide simplified and easily understandable terms that do not require a pre-existing knowledge of the issue or area of law. That information should be provided in such a way that users can easily understand the basic rules and requirements applicable to their situation in such areas. Users should also be informed about the absence, in certain Member States, of national rules in the information areas listed in Annex I, especially where those areas are subject to national rules in other Member States. Such information about the absence of national rules could be included in the Your Europe portal. (17) Wherever possible, information already collected by the Commission from the Member States under existing Union law or voluntary arrangements  such as information collected for the EURES portal, established by Regulation (EU) 2016/589 of the European Parliament and of the Council (10), the e-Justice portal, established by Council Decision 2001/470/EC (11), or the Regulated professions database, established by Directive 2005/36/EC  should be used to cover part of the information to be made accessible to citizens and businesses at Union and national level in accordance with this Regulation. Member States should not be required to provide on their national websites information which is already available in the relevant databases managed by the Commission. Where Member States already have to provide online information pursuant to other Union acts, such as Directive 2014/67/EU of the European Parliament and of the Council (12), it should be sufficient for Member States to provide links to the existing online information. Where certain policy areas have already been fully harmonised through Union law, for instance consumer rights, information provided at Union level should generally be sufficient for users to be able to understand their relevant rights or obligations. In such cases, Member States should be required only to provide additional information regarding their national administrative procedures and assistance services or any other national administrative rules if it is relevant for users. Information regarding consumer rights, for instance, should not affect contract law, but should rather inform users about their rights under Union and national law in the context of commercial transactions. (18) This Regulation should enhance the internal market dimension of online procedures, and thereby contribute to the digitalisation of the internal market, by upholding the general principle of non-discrimination, inter alia, in relation to the access by citizens or businesses to online procedures already established at national level on the basis of Union or national law and to procedures that are to be made available fully online in accordance with this Regulation. Where a user, in a situation exclusively confined to a single Member State, is able to access and complete a procedure online in that Member State in an area covered by this Regulation, a cross-border user should also be able to access and complete that procedure online, either by using the same technical solution or an alternative, technically separate solution leading to the same outcome, without any discriminatory obstacles. Such obstacles might consist of nationally-designed solutions, such as using form fields that require national phone numbers, national prefixes for phone numbers or national postal codes, payment of fees that can only be done through systems which do not provide for cross-border payments, the lack of detailed explanations in a language understood by cross-border users, the lack of possibilities to submit electronic evidence from authorities located in another Member State and the lack of acceptance of electronic means of identification issued in other Member States. Member States should provide solutions for those obstacles. (19) When users are completing online procedures across borders, they should be able to receive all the relevant explanations in an official language of the Union that is broadly understood by the largest possible number of cross-border users. This does not mean that Member States are required to translate their administrative forms related to the procedure, or the output of that procedure, into that language. Member States are however encouraged to use technical solutions which would allow users to complete the procedures in as many cases as possible, in that language, while respecting the Member States rules on the use of languages. (20) The online national procedures that are relevant for cross-border users to enable them to exercise their internal market rights depend on whether they are resident or established in the Member State concerned, or want to access the procedures of that Member State while being resident or established in another Member State. This Regulation should not prevent Member States from requiring that cross-border users who are resident or established on their territory obtain a national identification number in order to get access to the online national procedures, provided this does not entail an unjustifiable additional burden or cost for those users. For cross-border users who are not resident or established in the Member State concerned, online national procedures that are not relevant for the exercise of their internal market rights, for instance enrolment in order to receive local services, such as garbage collection and parking permits, do not need to be made fully accessible online. (21) This Regulation should build on Regulation (EU) No 910/2014 of the European Parliament and of the Council (13), which lays down conditions under which Member States recognise certain electronic identification means for natural and legal persons subject to a notified electronic identification scheme of another Member State. Regulation (EU) No 910/2014 lays down the conditions subject to which users are permitted to use their means of electronic identification and authentication to access online public services in cross-border situations. Union institutions, bodies, offices and agencies are encouraged to accept means of electronic identification and authentication for the procedures for which they are responsible. (22) A number of sectorial Union acts such as Directives 2005/36/EC, 2006/123/EC, 2014/24/EU and 2014/25/EU require that procedures are made fully available online. This Regulation should require a number of other procedures of key importance to the majority of citizens and businesses exercising their rights and complying with their obligations across borders to be fully made available online. (23) In order to allow citizens and businesses to directly enjoy the benefits of the internal market without incurring an unnecessary additional administrative burden, this Regulation should require a full digitalisation of the user interface of certain key procedures for cross-border users, which are listed in Annex II to this Regulation. This Regulation should also lay down the criteria for determining how those procedures qualify as fully online. The obligation to make such a procedure fully available online should only apply where the procedure has been established in the Member State concerned. This Regulation should not cover the initial registration of a business activity, the procedures leading to the constitution of companies or firms as legal entities or any subsequent filing by such companies or firms, since such procedures necessitate a comprehensive approach aimed at facilitating digital solutions throughout a companys lifecycle. When businesses establish themselves in another Member State, they are required to register with a social security scheme and an insurance scheme in order to register their employees and pay contributions to both schemes. They might need to notify their business activities, obtain permissions or register changes to their business activity. Those procedures are common for businesses operating in many sectors of the economy, and it is therefore appropriate to require that those procedures are made available online. (24) This Regulation should clarify what offering a procedure fully online entails. A procedure should be considered to be fully online if the user can take all steps, from access to completion, interacting with the competent authority, the front office, electronically, at a distance and through an online service. This online service should guide the user through a list of all the requirements to be fulfilled and all supporting evidence to be provided, should enable the user to provide the information and proof of compliance with all such requirements and should provide an automatic acknowledgement of receipt to the user, unless the output of the procedure is delivered immediately. This should not prevent competent authorities from contacting the users directly, where necessary in order to obtain further clarifications needed for the procedure. The output of the procedure, as set out in this Regulation, should also be provided by the competent authorities to the user in an electronic way, where possible under applicable Union and national law. (25) This Regulation should not affect the substance of the procedures listed in Annex II which are established at national, regional or local level and does not lay down material or procedural rules within the areas covered by Annex II, including the area of taxation. The purpose of this Regulation is to lay down the technical requirements in order to ensure that such procedures, where they have been established in the Member State concerned, are made available fully online. (26) This Regulation should not affect the competences of national authorities in any procedure, including the verification of the accuracy and the validity of information or evidence submitted and the verification of authenticity where evidence is submitted by means other than the technical system based on the once-only principle. This Regulation should also not affect the procedural workflows within and between the competent authorities, the back office, whether digitalised or not. Where necessary, as part of some of the procedures for registering changes of business activities, Member States should continue to be able to require the involvement of notaries or lawyers who might want to use means of verification including videoconference or other online means that provide real-time audiovisual connection. However, such involvement should not prevent the completion of procedures for registering such changes in their entirety online. (27) In some cases users might be required to submit evidence to prove facts that cannot be established by online means. Such evidence could include a medical certificate, proof of being alive, proof of roadworthiness of motor vehicles or confirmation of their chassis numbers. Provided that such evidence can be submitted in electronic format, this should not constitute an exception to the principle that a procedure should be offered fully online. In other cases, it might still be necessary for users of a procedure to appear in person before a competent authority as part of an online procedure. Any such exceptions, other than those resulting from Union law, should be limited to situations which are justified by an overriding reason of public interest in the areas of public security, public health or the fight against fraud. In order to ensure transparency, Member States should share with the Commission and the other Member States information about such exceptions and the grounds on which, and circumstances in which, they can be applied. Member States should not be required to report about each individual case in which, exceptionally, physical presence was required, but should rather communicate the national provisions which provide for such cases. Best practices at national level and technical developments allowing further digitalisation in this regard should be discussed regularly in a gateway coordination group. (28) In cross-border situations, the procedure to register a change of address might consist of two separate procedures, one in the Member State of origin to request deregistration from the old address, and the other in the Member State of destination to request registration at the new address. Both procedures should be covered by this Regulation. (29) Since the digitalisation of requirements, procedures and formalities relating to the recognition of professional qualifications is already covered by Directive 2005/36/EC, this Regulation should only cover the digitalisation of the procedure to request the academic recognition of diplomas, certificates or other proof of courses completed with regard to a person wishing to begin or to continue studying, or to use an academic title outside the formalities relating to the recognition of professional qualifications. (30) This Regulation should not affect the social security coordination rules set out in Regulations (EC) No 883/2004 (14) and (EC) No 987/2009 (15) of the European Parliament and of the Council, which define the rights and obligations of insured persons and social security institutions, as well as the procedures applicable in the field of social security coordination. (31) Several networks and services have been established at Union and national level to assist citizens and businesses in their cross-border activities. It is important that those services, including existing assistance or problem-solving services established at Union level, such as the European Consumer Centres, Your Europe Advice, SOLVIT, the Intellectual Property Rights helpdesk, Europe Direct and the Enterprise Europe Network, form part of the gateway in order to ensure that all potential users can find them. The services listed in Annex III were established by binding Union acts, whilst other services operate on a voluntary basis. Services established by binding Union acts should be bound by the quality requirements laid down in this Regulation. Services operated on a voluntary basis should comply with those quality requirements if the intention is to make them accessible through the gateway. The scope and nature of those services, their governance arrangements, existing deadlines, and the voluntary, contractual or other basis on which they operate should not be altered by this Regulation. For instance, where the assistance that they provide is of an informal nature, this Regulation should not have the effect of changing such assistance into legal advice of a binding nature. (32) Furthermore, the Member States and the Commission should be able to add to the gateway other national assistance or problem-solving services provided by competent authorities or by private or semi-private entities, or public bodies, such as chambers of commerce or non-governmental assistance services for citizens, under the conditions laid down in this Regulation. In principle, competent authorities should be responsible for assisting citizens and businesses with any queries they have in relation to applicable rules and procedures that cannot be fully addressed by online services. However, in very specialised areas and where the service provided by private or semi-private bodies meets the users needs, Member States can propose to the Commission that it includes such services in the gateway, provided that those services meet all conditions laid down in this Regulation and do not duplicate the assistance or problem-solving services already included. (33) In order to assist users to identify the appropriate service, this Regulation should provide an assistance service finder that automatically guides users to the right service. (34) Compliance with a minimum list of quality requirements is essential for the success of the gateway in order to ensure that the provision of information or services is reliable, since, otherwise, the credibility of the gateway as a whole would be seriously undermined. The overarching objective of compliance is to ensure that the information or service is presented in a clear and user-friendly way. It is the responsibility of the Member States to determine how information is presented over the course of the user journey in order to meet this objective. For instance, while it is helpful for users to be informed, before launching a procedure, about the generally available means of redress when a procedure results in a negative outcome, it is much more user-friendly to provide any specific information about the possible steps to take in such a case at the end of the procedure. (35) The accessibility of information for cross-border users can be substantially improved where that information is made available in an official language of the Union broadly understood by the largest possible number of cross-border users. This language should in most cases be the foreign language most widely studied by users across the Union, but in some specific cases, more particularly in the case of information to be provided at local level by small municipalities close to the border of a Member State, the most suitable language may be the one used as a first language by the cross-border users in the neighbouring Member State. The translation from the official language or languages of the Member State in question into this other official language of the Union should accurately reflect the content of the information provided in the original language or languages. Translation may be limited to the information that users need in order to understand the basic rules and requirements that apply to their situation. While Member States should be encouraged to translate as much information as possible into an official language of the Union that is broadly understood by the largest possible number of cross-border users, the volume of information to be translated under this Regulation will depend on the financial resources available for this purpose, in particular those from the Union budget. The Commission should make the appropriate arrangements to ensure the efficient delivery of translations to the Member States at their request. The gateway coordination group should discuss and provide guidance on the official language or languages of the Union into which such information should be translated. (36) In accordance with Directive (EU) 2016/2102 of the European Parliament and of the Council (16), Member States are required to ensure that the websites of their public bodies are accessible in accordance with the principles of perceivability, operability, understandability and robustness and that they comply with the requirements laid down in that Directive. The Commission and the Member States should ensure compliance with the United Nations Convention on the Rights of Persons with Disabilities, in particular Articles 9 and 21 thereof, and, in order to foster access to information for persons with intellectual disabilities, alternatives in easy-to-read language should be provided to the greatest possible extent in accordance with the principle of proportionality. The Member States, by ratifying, and the Union, by concluding (17), that Convention, have committed themselves to taking appropriate measures to ensure access for persons with disabilities, on an equal basis with others, to new information and communication technologies and systems, including the internet, by facilitating access to information for persons with intellectual disabilities, providing alternatives in easy-to-read language to the greatest possible extent and proportionately. (37) Directive (EU) 2016/2102 does not apply to websites and mobile applications of Union institutions, bodies, offices and agencies, but the Commission should ensure that the common user interface and the webpages under its responsibility that are to be included in the gateway are accessible to persons with disabilities, meaning that they are perceivable, operable, understandable and robust. Perceivability means that information and the common user interface components must be presentable to users in ways they can perceive; operability means that the common user interface components and navigation must be operable; understandability means that information and the operation of the common user interface must be understandable; and robustness means that content must be robust enough to be interpreted reliably by a wide variety of user agents, including assistive technologies. In respect of the terms perceivable, operable, understandable and robust, the Commission is encouraged to comply with the relevant harmonised standards. (38) In order to facilitate the payment of fees required as part of online procedures or for the provision of assistance or problem-solving services, cross-border users should be able to use credit transfers or direct debits as specified in Regulation (EU) No 260/2012 of the European Parliament and of the Council (18) or other generally used cross-border payment means including debit or credit cards. (39) It is useful for users to be informed about the expected time a procedure may take. Accordingly, users should be informed about applicable deadlines or tacit approval or administrative silence arrangements or, if these are not applicable, at least of the average, estimated or indicative time that the procedure in question usually requires. Such estimates or indications should only help the users in planning their activities or any subsequent administrative steps and should have no legal effect. (40) This Regulation should also allow for the verification of the evidence provided in electronic format by the users, where that evidence is submitted without electronic seal or certification from the issuing competent authority, or where the technical tool established by this Regulation or another system enabling the direct exchange or verification of evidence between competent authorities of different Member States is not available. For such cases, this Regulation should provide for an effective mechanism for administrative cooperation among the competent authorities of the Member States, based on the Internal Market Information System (IMI) established by Regulation (EU) No 1024/2012 of the European Parliament and of the Council (19). In such cases, the decision of a competent authority to use IMI should be voluntary, but once that authority has submitted a request for information or cooperation through IMI, the requested competent authority should be bound to cooperate and to provide a response. The request can be sent through IMI either to the competent authority issuing the evidence or to the central authority to be designated by Member States in accordance with their own administrative rules. To avoid unnecessary duplication and as Regulation (EU) 2016/1191 of the European Parliament and of the Council (20) covers part of the evidence relevant for the procedures covered by this Regulation, the cooperation arrangements for IMI laid down in Regulation (EU) 2016/1191 can also be used for the purpose of other evidence required in procedures covered by this Regulation. In order to allow Union bodies, offices or agencies to become actors within IMI, Regulation (EU) No 1024/2012 should be amended. (41) Online services provided by competent authorities are crucial for increasing the quality and security of the services provided to citizens and businesses. Public administrations within Member States are increasingly working towards the reuse of data, dispensing with the requirement that citizens and businesses supply the same information several times. The reuse of data should be facilitated for cross-border users in order to reduce additional burden. (42) In order to enable the lawful cross-border exchange of evidence and information by means of the Union-wide application of the once-only principle, the application of this Regulation and of the once-only principle should comply with all applicable data protection rules, including the principle of data minimisation, accuracy, storage limitation, integrity and confidentiality, necessity, proportionality and purpose limitation. Its implementation should also comply fully with the principles of security by design and of privacy by design, and should also respect the fundamental rights of individuals, including those related to fairness and transparency. (43) Member States should ensure that users of procedures are provided with clear information on how personal data relating to them will be processed in accordance with Articles 13 and 14 of Regulation (EU) 2016/679 of the European Parliament and of the Council (21) and Articles 15 and 16 of Regulation (EU) 2018/1725 (22). (44) In order to further facilitate the use of online procedures, this Regulation should, in line with the once-only principle, provide the basis for the creation and use of a fully operational, safe and secure technical system for the automated cross-border exchange of evidence between the actors involved in the procedure, where this is explicitly requested by citizens and businesses. Where the exchange of evidence includes personal data, the request should be considered to be explicit if it contains a freely given, specific, informed and unambiguous indication of the individuals wish to have the relevant personal data exchanged, either by statement or by affirmative action. If the user is not the person concerned by the data, the online procedure should not affect his or her rights under Regulation (EU) 2016/679. The cross-border application of the once-only principle should result in citizens and businesses not having to supply the same data to public authorities more than once, and that it should also be possible to use those data at the request of the user for the purposes of completing cross-border online procedures involving cross-border users. For the issuing competent authority, the obligation to use the technical system for the automated exchange of evidence between different Member States should apply only where authorities lawfully issue, in their own Member State, evidence in an electronic format that makes such an automated exchange possible. (45) Any cross-border exchange of evidence should have an appropriate legal basis such as Directive 2005/36/EC, 2006/123/EC, 2014/24/EU or 2014/25/EU or, for the procedures listed in Annex II, other applicable Union or national law. (46) It is appropriate that this Regulation lays down, as a general rule, that the cross-border automated exchange of evidence takes place at the explicit request of the user. However, this requirement should not apply where the relevant Union or national law allows for automated cross-border data exchange without an explicit user request. (47) The use of the technical system established by this Regulation should remain voluntary and the user should remain free to submit evidence by other means outside the technical system. The user should have the possibility to preview the evidence and the right to choose not to proceed with the exchange of evidence in cases where the user, after previewing the evidence to be exchanged, discovers that the information is inaccurate, out-of-date, or goes beyond what is necessary for the procedure in question. The data included in the preview should not be stored longer than is technically necessary. (48) The secure technical system that should be set up to enable the exchange of evidence under this Regulation should also give requesting competent authorities certainty that the evidence has been provided by the right issuing authority. Before accepting information provided by a user in the context of a procedure, the competent authority should be able to verify the information where it gives rise to doubts, and to conclude that it is accurate. (49) A number of building blocks offering basic capabilities exist that can be used to set up the technical system, such as the Connecting Europe Facility, established by Regulation (EU) No 1316/2013 of the European Parliament and of the Council (23), and the eDelivery and eID building blocks that form a part of that facility. Those building blocks consist of technical specifications, sample software and supporting services, and aim to ensure interoperability between the existing information and communication technology (ICT) systems in different Member States so that citizens, businesses and administrations, wherever they are in the Union, can benefit from seamless digital public services. (50) The technical system established by this Regulation should be available in addition to other systems providing mechanisms for cooperation between authorities, such as IMI, and should not affect other systems, including the system provided for in Regulation (EC) No 987/2009, the European Single Procurement Document, under Directive 2014/24/EU, the Electronic Exchange of Social Security Information, under Regulation (EC) No 987/2009, the European Professional Card, under Directive 2005/36/EC, the interconnection of national registers and the interconnection of central, commercial and company registers, under Directive (EU) 2017/1132 of the European Parliament and of the Council (24), and the interconnection of insolvency registers, under Regulation (EU) 2015/848 of the European Parliament and of the Council (25). (51) In order to ensure uniform conditions for the implementation of a technical system allowing for the automated exchange of evidence, implementing powers should be conferred on the Commission to lay down, in particular the technical and operational specifications of a system for the processing of a users request for evidence to be exchanged and for the transfer of such evidence, as well as to lay down the rules necessary to ensure the integrity and confidentiality of the transfer. Those powers should be exercised in accordance with Regulation (EU) No 182/2011 of the European Parliament and of the Council (26). (52) With a view to ensuring that the technical system provides a high level of security for the cross-border application of the once-only principle, the Commission should, when adopting implementing acts setting out the specifications for such a technical system, take due account of the standards and technical specifications drawn up by European and international standardisation organisations and bodies, in particular the European Committee for Standardisation (CEN), the European Telecommunications Standards Institute (ETSI), the International Organisation for Standardisation (ISO) and the International Telecommunication Union (ITU), as well as of the security standards referred to in Article 32 of Regulation (EU) 2016/679 and Article 22 of Regulation (EU) 2018/1725. (53) Where necessary in order to ensure the development, availability, maintenance, supervision, monitoring and security management of the parts of the technical system for which the Commission is responsible, the Commission should request the advice of the European Data Protection Supervisor. (54) The competent authorities and the Commission should ensure that the information, procedures and services for which they are responsible comply with the quality criteria. The national coordinators appointed under this Regulation and the Commission should, at regular intervals, supervise compliance with the quality and security criteria at national and Union level respectively, and address any problems that arise. The national coordinators should in addition assist the Commission in monitoring the functioning of the technical system enabling the cross-border exchange of evidence. This Regulation should afford the Commission a range of means to address any deterioration in the quality of services offered through the gateway, depending on the seriousness and persistence of such deterioration, involving, where necessary, the gateway coordination group. This should not prejudge the overall responsibility of the Commission regarding the monitoring of the compliance with this Regulation. (55) This Regulation should specify the main functionalities of the technical tools supporting the functioning of the gateway, in particular the common user interface, the repository for links, and the common assistance service finder. The common user interface should ensure that users can easily find information, procedures and assistance and problem-solving services on national and Union level websites. Member States and the Commission should aim to provide links to a single source of the information required for the gateway in order to avoid confusion among the users as a result of different or fully or partly duplicative sources of the same information. This should not exclude the possibility of providing links to the same information offered by local or regional competent authorities regarding different geographical areas. It should also not prevent some duplication of information where this is unavoidable or desirable, for instance where some Union rights, obligations and rules are repeated or described on national webpages to improve user-friendliness. To minimise human intervention in the updating of the links to be used by the common user interface, a direct connection between the relevant technical systems of the Member States and the repository for links should, where technically possible, be established. The common ICT support tools might use the Core Public Services Vocabulary (CPSV) to facilitate interoperability with national service catalogues and semantics. Member States should be encouraged to use the CPSV, but are free to decide to use national solutions. The information included in the repository for links should be made publicly available in open, commonly used and machine-readable format, for example by application programming interfaces (APIs), in order to enable its reuse. (56) The search facility of the common user interface should lead users to the information they need wherever it is on Union or national level webpages. In addition, as an alternative way to guide users to useful information, it will continue to be helpful to create links between existing and complementary websites or webpages, streamlining and grouping them together as much as possible, and to create links between webpages and websites at Union and national level providing access to online services and information. (57) This Regulation should also specify quality requirements for the common user interface. The Commission should ensure that the common user interface complies with those requirements, and the interface should in particular be available and accessible online through various channels, as well as being easy to use. (58) In order to ensure uniform conditions for the implementation of the technical solutions supporting the gateway, implementing powers should be conferred on the Commission to lay down, where necessary, the applicable standards and interoperability requirements in order to make it easier to find the information on rules and obligations, on procedures and on assistance and problem-solving services for which the Member States and Commission are responsible. Those powers should be exercised in accordance with Regulation (EU) No 182/2011. (59) This Regulation should also clearly allocate the responsibility regarding the development, availability, maintenance and security of the ICT applications supporting the gateway between the Commission and Member States. As part of their maintenance tasks, the Commission and the Member States should regularly monitor the proper functioning of those ICT applications. (60) In order to develop the full potential of the different areas of information, the procedures and the assistance and problem-solving services that should be included in the gateway, target audiences awareness of their existence and operation needs to be improved significantly. Their inclusion in the gateway should make it much easier for users to find the information, the procedures and the assistance and problem-solving services that they need, even when they are not familiar with any of them. In addition, coordinated promotional activities will be needed to ensure that citizens and businesses across the Union become aware of the existence of the gateway and of the advantages it offers. Such promotional activities should include search engine optimisation and other online awareness raising actions, since they are the most cost-effective and have the potential to reach the largest possible target audience. For maximum efficiency, those promotional activities should be coordinated within the framework of the gateway coordination group and Member States should adjust their promotional efforts so that there is a common brand reference in all relevant contexts, with a possibility of co-branding the gateway with national initiatives. (61) All Union institutions, bodies and agencies should be encouraged to promote the gateway by including its logo and links to it on all relevant webpages for which they are responsible. (62) The name by which the gateway is to be known and promoted to the general public should be Your Europe. The common user interface should be prominent and easy to find, particularly on relevant Union and national webpages. The logo of the gateway should be visible on relevant Union and national websites. (63) In order to obtain adequate information for measuring and improving the performance of the gateway, this Regulation should require the competent authorities and the Commission to collect and analyse the data related to the use of the different information areas, procedures and services offered through the gateway. The collection of user statistics, such as data relating to the number of visits to specific webpages, the number of users within a Member State compared to the number of users from other Member States, the search terms used, the most visited webpages, the referral webpages, or the number, origin and subject matter of requests for assistance should improve the functioning of the gateway by helping to identify the audience, to develop promotional activities and to improve the quality of the services offered. The collection of such data should take into account the annual eGovernment Benchmarking done by the Commission in order to avoid any duplication. (64) In order to ensure uniform conditions for the implementation of this Regulation, implementing powers should be conferred on the Commission to lay down uniform rules on the method of collecting and exchanging user statistics. Those powers should be exercised in accordance with Regulation (EU) No 182/2011. (65) The quality of the gateway depends on the quality of Union and national services provided through the gateway. Therefore, the quality of the information, procedures, assistance and problem-solving services available through the gateway should also be regularly monitored through a user feedback tool that asks users to assess and give feedback on the coverage and quality of the information, procedure or assistance and problem-solving service which they have used. This feedback should be collected in a common tool to which the Commission, the competent authorities and the national coordinators should have access. In order to ensure uniform conditions for implementation of this Regulation in relation to the common functionalities of user feedback tools and the detailed arrangements for the collection and sharing of the user feedback, implementing powers should be conferred on the Commission. Those powers should be exercised in accordance with Regulation (EU) No 182/2011. The Commission should publish, in anonymised form, online summary overviews of the problems emerging from the information, the main user statistics and the main user feedback collected in accordance with this Regulation. (66) In addition, the gateway should include a feedback tool that enables users to signal, voluntarily and anonymously, any problems and difficulties that they encountered while exercising their internal market rights. This tool should be considered only to be complementary to the complaint handling mechanisms, since it cannot offer a personalised response to users. The received input should be combined with aggregated information from assistance and problem-solving services about the cases that they have handled in order to produce an overview of the internal market as perceived by its users and to identify problem areas for possible future action in order to improve the functioning of the internal market. That overview should be linked to existing reporting tools, such as the Single Market Scoreboard. (67) The right of Member States to decide who should carry out the role of the national coordinator should be unaffected by this Regulation. Member States should be able to adapt the functions and responsibilities of their national coordinators in relation to the gateway to their internal administrative structures. Member States should be able to appoint additional national coordinators to carry out the tasks under this Regulation alone or jointly with others, with responsibility for a division of the administration or a geographic region, or in accordance with other criteria. Member States should inform the Commission of the identity of the single national coordinator that they have appointed for contacts with the Commission. (68) The gateway coordination group composed of the national coordinators and chaired by the Commission should be set up with a view to facilitating the application of this Regulation, in particular by exchanging best practices and working together to improve the consistency of the presentation of information as required by this Regulation. The work of the gateway coordination group should take into account the objectives set out in the annual work programme, which the Commission should submit to it for consideration. The annual work programme should take the form of guidelines or recommendations, which are not binding for Member States. The Commission, upon the request of the European Parliament, can decide to invite Parliament to send experts to attend meetings of the gateway coordination group. (69) This Regulation should clarify which parts of the gateway are to be financed through the Union budget and which parts are to be the responsibility of the Member States. The Commission should assist the Member States in identifying reusable ICT building blocks and financing available through various Union level funds and programmes that can contribute to covering the costs for ICT adaptations and developments needed at national level to comply with this Regulation. The budget required for the implementation of this Regulation should be compatible with the applicable Multiannual Financial Framework. (70) Member States are encouraged to coordinate, exchange and collaborate more with one another in order to increase their strategic, operational, research and development capacities in the area of cybersecurity, in particular through the implementation of the network and information security, as referred to in Directive (EU) 2016/1148 of the European Parliament and of the Council (27), to strengthen the security and resilience of their public administration and services. Member States are encouraged to increase the security of transactions and to ensure a sufficient level of confidence in electronic means by using the eIDAS framework laid down by Regulation (EU) No 910/2014 and in particular adequate assurance levels. Member States can take measures in accordance with Union law to safeguard cybersecurity and to prevent identity fraud or other forms of fraud. (71) Where the application of this Regulation entails the processing of personal data, it should be carried out in accordance with Union law on the protection of personal data, in particular Regulation (EU) 2016/679 and Regulation (EU) 2018/1725. Directive (EU) 2016/680 of the European Parliament and of the Council (28) should also apply in the context of this Regulation. As provided for in Regulation (EU) 2016/679, Member States can maintain or introduce further conditions, including limitations, with regard to the processing of data concerning health, and they can also provide for more specific rules on the processing of employees personal data in the context of employment. (72) This Regulation should promote and facilitate the streamlining of governance arrangements for the services covered by the gateway. For this purpose, the Commission should, in close cooperation with the Member States, review the existing governance arrangements and adapt them where necessary, in order to avoid duplication and inefficiencies. (73) The objective of this Regulation is to ensure that users who operate in other Member States have online access to comprehensive, reliable, accessible and understandable Union and national information on rights, rules and obligations, to online procedures that are fully transactional cross-border and to assistance and problem-solving services. As that objective cannot be sufficiently achieved by the Member States, but can rather, by reason of the scale and effects of this Regulation, be better achieved at Union level, the Union may adopt measures, in accordance with the principle of subsidiarity as set out in Article 5 of the Treaty on European Union. In accordance with the principle of proportionality as set out in that Article, this Regulation does not go beyond what is necessary in order to achieve that objective. (74) In order for the Member States and the Commission to develop and implement the necessary tools to give effect to this Regulation, certain of its provisions should apply from two years after its entry into force. Municipal authorities should be given until four years after the entry into force of this Regulation to implement the requirement to provide information regarding the rules, procedures and assistance and problem-solving services within their responsibility. The provisions of this Regulation regarding procedures to be offered fully online, the cross-border access to online procedures and the technical system for the cross-border automated exchange of evidence in accordance with the once-only principle should be implemented by five years after the entry into force of this Regulation at the latest. (75) This Regulation respects the fundamental rights and observes the principles recognised in particular by the Charter of Fundamental Rights of the European Union, and should be implemented in accordance with those rights and principles. (76) The European Data Protection Supervisor was consulted in accordance with Article 28(2) of Regulation (EC) No 45/2001 of the European Parliament and of the Council (29) and delivered an opinion on 1 August 2017 (30), HAVE ADOPTED THIS REGULATION: CHAPTER I GENERAL PROVISIONS Article 1 Subject matter 1. This Regulation lays down rules for: (a) the establishment and operation of a single digital gateway to provide citizens and businesses with easy access to high quality information, to efficient procedures and to effective assistance and problem-solving services with regard to Union and national rules applicable to citizens and businesses exercising or intending to exercise their rights derived from Union law in the field of the internal market, within the meaning of Article 26(2) TFEU; (b) the use of procedures by cross-border users and the implementation of the once-only principle in connection with the procedures listed in Annex II to this Regulation and the procedures provided for in Directives 2005/36/EC, 2006/123/EC, 2014/24/EU and 2014/25/EU; (c) the reporting on obstacles in the internal market based on the collection of user feedback and statistics from the services covered by the gateway. 2. Where this Regulation conflicts with a provision of another Union act governing specific aspects of the subject matter covered by this Regulation, the provision of that other Union act shall prevail. 3. This Regulation shall not affect the substance of, or the rights granted through, any procedure laid down at Union or national level in any of the areas covered by this Regulation. Furthermore, this Regulation shall not affect measures taken in accordance with Union law to safeguard cybersecurity and to prevent fraud. Article 2 Establishment of the single digital gateway 1. A single digital gateway (the gateway) shall be established by the Commission and the Member States in accordance with this Regulation. The gateway shall consist of a common user interface managed by the Commission (the common user interface), which shall be integrated into the Your Europe portal and shall give access to relevant Union and national webpages. 2. The gateway shall give access to: (a) information on rights, obligations and rules laid down in Union and national law that are applicable to users exercising or intending to exercise their rights derived from Union law in the field of the internal market in the areas listed in Annex I; (b) information on online and offline procedures and links to online procedures, including procedures covered by Annex II, established at Union or national level in order to enable users to exercise the rights and to comply with the obligations and rules in the field of the internal market in the areas listed in Annex I; (c) information on, and links to, the assistance and problem-solving services listed in Annex III or referred to in Article 7 which citizens and businesses can refer to if they have questions or problems related to the rights, obligations, rules or procedures referred to in points (a) and (b) of this paragraph. 3. The common user interface shall be accessible in all official languages of the Union. Article 3 Definitions For the purposes of this Regulation, the following definitions apply: (1) user means either a citizen of the Union, a natural person residing in a Member State or a legal person having its registered office in a Member State, and who accesses the information, the procedures, or the assistance or problem-solving services, referred to in Article 2(2), through the gateway; (2) cross-border user means a user in a situation which is not confined in all respects within a single Member State; (3) procedure means a sequence of actions that must be taken by users to satisfy the requirements, or to obtain from a competent authority a decision, in order to be able to exercise their rights as referred to in point (a) of Article 2(2); (4) competent authority means any Member State authority or body established at national, regional or local level with specific responsibilities relating to the information, procedures, assistance and problem-solving services covered by this Regulation; (5) evidence means any document or data, including text or sound, visual or audiovisual recording, irrespective of the medium used, required by a competent authority to prove facts or compliance with procedural requirements referred to in point (b) of Article 2(2). CHAPTER II GATEWAY SERVICES Article 4 Access to information 1. Member States shall ensure that users have easy, online access on their national webpages to the following: (a) information about those rights, obligations and rules referred to in point (a) of Article 2(2) that are derived from national law; (b) information about those procedures referred to in point (b) of Article 2(2) that are established at national level; (c) information about those assistance and problem-solving services referred to in point (c) of Article 2(2) that are provided at national level. 2. The Commission shall ensure that the Your Europe portal provides users with easy, online access to the following: (a) information about those rights, obligations and rules referred to in point (a) of Article 2(2) that are derived from Union law; (b) information about those procedures referred to in point (b) of Article 2(2) that are established at Union level; (c) information about those assistance and problem-solving services referred to in point (c) of Article 2(2) that are provided at Union level. Article 5 Access to information not included in Annex I 1. The Member States and the Commission may provide links to information not listed in Annex I which is offered by competent authorities, the Commission or bodies, offices and agencies of the Union, provided that this information falls within the scope of the gateway as defined in point (a) of Article 1(1) and complies with the quality requirements laid down in Article 9. 2. The links to the information referred to in paragraph 1 of this Article shall be provided in accordance with Article 19(2) and (3). 3. Before activating any links, the Commission shall verify that the conditions laid down in paragraph 1 are met and consult the gateway coordination group. Article 6 Procedures to be offered fully online 1. Each Member State shall ensure that users can access and complete any of the procedures listed in Annex II fully online, provided that the relevant procedure has been established in the Member State concerned. 2. The procedures referred to in paragraph 1 shall be considered to be fully online where: (a) the identification of users, the provision of information and supporting evidence, signature and final submission can all be carried out electronically at a distance, through a service channel which enables users to fulfil the requirements related to the procedure in a user-friendly and structured way; (b) users are provided with an automatic acknowledgement of receipt, unless the output of the procedure is delivered immediately; (c) the output of the procedure is delivered electronically, or where necessary to comply with applicable Union or national law, delivered by physical means; and (d) users are provided with an electronic notification of completion of the procedure. 3. Where, in exceptional cases justified by overriding reasons of public interest in the areas of public security, public health or the fight against fraud, the objective pursued cannot be fully achieved online, Member States may require the user to appear in person before the competent authority as a step in the procedure. In such exceptional cases, Member States shall limit such physical presence to what is strictly necessary and objectively justified and shall ensure that other steps of the procedure can be completed fully online. Member States shall also ensure that physical presence requirements do not result in discrimination against cross-border users. 4. Member States shall notify and explain, through a common repository accessible to the Commission and the other Member States, the grounds on which, and the circumstances in which, physical presence might be required for the procedural steps referred to in paragraph 3, and the grounds on which, and the circumstances in which, physical delivery is necessary, as referred to in point (c) of paragraph 2. 5. This Article shall not prevent Member States from offering users the additional possibility of accessing and completing the procedures referred to in point (b) of Article 2(2) by means other than an online channel, or from contacting users directly. Article 7 Access to assistance and problem-solving services 1. The Member States and the Commission shall ensure that users, including cross-border users, have easy online access through different channels to the assistance and problem-solving services referred to in point (c) of Article 2(2). 2. The national coordinators referred to in Article 28 and the Commission may provide links to assistance and problem-solving services offered by competent authorities, the Commission or bodies, offices and agencies of the Union, other than those listed in Annex III, in accordance with Article 19(2) and (3), provided that such services comply with the quality requirements laid down in Articles 11 and 16. 3. Where necessary to meet the needs of the users, the national coordinator may propose to the Commission that links to assistance or problem-solving services provided by private or semi-private entities are included in the gateway, where those services meet the following conditions: (a) they offer information or assistance within the areas, and for the purposes, covered by this Regulation and are complementary to services already included in the gateway; (b) they are offered free of charge or at a price which is affordable for micro-enterprises, non-profit organisations and citizens; and (c) they comply with the requirements laid down in Articles 8, 11 and 16. 4. Where the national coordinator has proposed the inclusion of a link in accordance with paragraph 3 of this Article, and provides such link in accordance with Article 19(3), the Commission shall assess whether the conditions in paragraph 3 of this Article are met by the service to be included through the link, and if so, shall activate the link. Where the Commission finds that the conditions in paragraph 3 are not met by the service to be included, it shall inform the national coordinator of the reasons for not activating the link. Article 8 Quality requirements related to web accessibility The Commission shall make those of its websites and webpages through which it grants access to the information referred to in Article 4(2) and to the assistance and problem-solving services referred to in Article 7 more accessible by making them perceivable, operable, understandable and robust. CHAPTER III QUALITY REQUIREMENTS SECTION 1 Quality requirements related to information on rights, obligations and rules, on procedures and on assistance and problem-solving services Article 9 Quality of information on rights, obligations and rules 1. Where Member States and the Commission are responsible in accordance with Article 4 for ensuring access to information referred to in point (a) of Article 2(2), they shall make sure that such information complies with the following requirements: (a) it is user-friendly, enabling users to easily find and understand the information and to easily identify which parts of the information are relevant to their particular situation; (b) it is accurate and sufficiently comprehensive to cover information that users need to know in order to exercise their rights in full compliance with applicable rules and obligations; (c) it includes references, links to legal acts, technical specifications and guidelines, where relevant; (d) it includes the name of the competent authority or entity responsible for the content of the information; (e) it includes the contact details of any relevant assistance or problem-solving services, such as a phone number, an email address, an online enquiry form or any other commonly used means of electronic communication that is most suitable for the type of service offered and for the target audience of that service; (f) it includes the date of the last update of the information, if any, or, where the information has not been updated, the date of publication of the information; (g) it is well-structured and presented, so that users can quickly find the information they need; (h) it is kept up-to-date; and (i) it is written in clear and plain language adapted to the needs of the target users. 2. Member States shall make the information referred to in paragraph 1 of this Article accessible in an official language of the Union that is broadly understood by the largest possible number of cross-border users, in accordance with Article 12. Article 10 Quality of information on procedures 1. The Member States and the Commission shall, for the purposes of complying with Article 4, ensure that, before users have to identify themselves prior to launching the procedure, they have access to a sufficiently comprehensive, clear and user-friendly explanation of the following elements, where applicable, of the procedures referred to in point (b) of Article 2(2): (a) the relevant steps of the procedure to be taken by the user, including any exception, under Article 6(3), to the obligation of Member States to offer the procedure fully online; (b) the name of the competent authority responsible for the procedure, including its contact details; (c) the accepted means of authentication, identification and signature for the procedure; (d) the type and format of evidence to be submitted; (e) the means of redress or appeal which are generally available in the event of disputes with the competent authorities; (f) the applicable fees and the online methods of payment; (g) any deadlines to be respected by the user or by the competent authority and where no deadlines exist, the average, estimated or indicative time that the competent authority needs to complete the procedure; (h) any rules concerning a lack of reply from the competent authority and the legal consequences thereof for the users, including tacit approval or administrative silence arrangements; (i) any additional languages in which the procedure can be carried out. 2. If no tacit approval, administrative silence or similar arrangements exist, competent authorities shall, where applicable, inform users of any delays and of any extension of deadlines or any consequences thereof. 3. Where the explanation referred to in paragraph 1 is already made available for non-crossborder users, it may be used or reused for the purposes of this Regulation, provided that it also covers the situation of cross-border users, where applicable. 4. Member States shall make the explanation referred to in paragraph 1 of this Article accessible in an official language of the Union that is broadly understood by the largest possible number of cross-border users, in accordance with Article 12. Article 11 Quality of information on assistance and problem-solving services 1. The Member States and the Commission shall, for the purposes of complying with Article 4, ensure that, before submitting a request for a service as referred to in point (c) of Article 2(2), users have access to a clear and user-friendly explanation of the following: (a) the type, purpose and expected results of the service offered; (b) the contact details of the entities responsible for the service such as a phone number, an email address, an online enquiry form or any other commonly used means of electronic communication that is most suitable for the type of service offered and for the target audience of that service; (c) where relevant, the applicable fees and the online methods of payment; (d) any applicable deadlines to be respected and where none exist, an average, or estimated time required to deliver the service; (e) any additional languages in which the request can be submitted and which can be used in subsequent contacts. 2. Member States shall make the explanation referred to in paragraph 1 of this Article accessible in an official language of the Union that is broadly understood by the largest possible number of cross-border users, in accordance with Article 12. Article 12 Translation of information 1. Where a Member State does not provide the information, explanations and instructions set out in Articles 9, 10 and 11, and in point (a) of Article 13(2), in an official language of the Union broadly understood by the largest possible number of cross-border users, that Member State shall request the Commission to provide translations into that language, within the limits of the available Union budget referred to in point (c) of Article 32(1). 2. Member States shall ensure the texts submitted for translation under paragraph 1 of this Article cover at least the basic information in all areas listed in Annex I and that, where sufficient Union budget is available, they cover any further information, explanations and instructions referred to in Articles 9, 10 and 11, and in point (a) of Article 13(2), taking the most important needs of cross-border users into account. Member States shall provide to the repository for links referred to in Article 19 the links to such translated information. 3. The language referred to in paragraph 1 shall be the official language of the Union that is most widely studied as a foreign language by users across the Union. By way of exception, where the information, explanations or instructions to be translated are expected to be of predominant interest for cross-border users originating from one other Member State, the language referred to in paragraph 1 may be the official language of the Union used as the first language by those cross-border users. 4. Where a Member State requests a translation into an official language of the Union that is not the language most widely studied as a foreign language by users across the Union, it shall provide reasons for its request. Where the Commission finds that the conditions referred to in paragraph 3 for the choice of such other language are not met, it may refuse the request and shall inform the Member State of the reasons thereof. SECTION 2 Requirements related to online procedures Article 13 Cross-border access to online procedures 1. Member States shall ensure that, where a procedure referred to in point (b) of Article 2(2) and established at national level can be accessed and completed online by non-cross-border users, it can also be accessed and completed online by cross-border users in a non-discriminatory way by means of the same or an alternative technical solution. 2. Member States shall ensure that, for the procedures referred to in paragraph 1 of this Article, at least the following requirements are met: (a) users are able to access the instructions for completing the procedure in an official language of the Union that is broadly understood by the largest possible number of cross-border users, in accordance with Article 12; (b) cross-border users are able to submit the required information, including where the structure of such information differs from similar information in the Member State concerned; (c) cross-border users are able to identify and authenticate themselves, sign or seal documents electronically, as provided for in Regulation (EU) No 910/2014, in all cases where this is also possible for non-crossborder users; (d) cross-border users are able to provide evidence of compliance with applicable requirements and to receive the outcome of the procedures in electronic format in all cases where this is also possible for non-crossborder users; (e) where the completion of a procedure requires a payment, users are able to pay any fees online through widely available cross-border payment services, without discrimination based on the place of establishment of the payment service provider, the place of issue of the payment instrument or the location of the payment account within the Union. 3. Where the procedure does not require electronic identification or authentication, as referred to in point (c) of paragraph 2, and where competent authorities are allowed under applicable national law or administrative practices to accept digitalised copies of non-electronic evidence of identity, such as identity cards or passports, in respect of non-crossborder users, those authorities shall also accept such digitalised copies in respect of cross-border users. Article 14 Technical system for the cross-border automated exchange of evidence and application of the once-only principle 1. For the purpose of the exchange of evidence for the online procedures listed in Annex II to this Regulation and the procedures provided for in Directives 2005/36/EC, 2006/123/EC, 2014/24/EU and 2014/25/EU, a technical system for the automated exchange of evidence between competent authorities in different Member States (the technical system) shall be established by the Commission in cooperation with the Member States. 2. Where competent authorities lawfully issue, in their own Member State and in an electronic format that allows automated exchange, evidence that is relevant for the online procedures referred to in paragraph 1, they shall also make such evidence available to requesting competent authorities from other Member States in an electronic format that allows automated exchange. 3. The technical system shall, in particular: (a) enable the processing of requests for evidence at the explicit request of the user; (b) enable the processing of requests for evidence to be accessed or exchanged; (c) allow the transmission of evidence between competent authorities; (d) allow the processing of the evidence by the requesting competent authority; (e) ensure the confidentiality and integrity of the evidence; (f) enable the possibility for the user to preview the evidence to be used by the requesting competent authority and to choose whether or not to proceed with the exchange of evidence; (g) ensure an adequate level of interoperability with other relevant systems; (h) ensure a high level of security for the transmission and processing of evidence; (i) not process evidence beyond what is technically necessary for the exchange of evidence, and then only for the duration necessary for that purpose. 4. The use of the technical system shall not be obligatory for users and shall only be permitted at their explicit request, unless otherwise provided under Union or national law. The users shall be permitted to submit evidence by means other than the technical system and directly to the requesting competent authority. 5. The possibility of previewing the evidence, referred to in point (f) of paragraph 3 of this Article shall not be required for procedures where the automated cross-border data exchange without such preview is allowed under applicable Union or national law. That possibility of previewing the evidence shall be without prejudice to the obligation to provide the information under Articles 13 and 14 of Regulation (EU) 2016/679. 6. Member States shall integrate the fully operational technical system as part of the procedures referred to in paragraph 1. 7. The competent authorities responsible for the online procedures referred to in paragraph 1 shall, upon an explicit, freely given, specific, informed and unambiguous request of the user concerned, request evidence directly from competent authorities issuing evidence in other Member States through the technical system. The issuing competent authorities referred to in paragraph 2 shall, in accordance with point (e) of paragraph 3, make such evidence available through the same system. 8. The evidence made available to the requesting competent authority shall be limited to what has been requested and shall only be used by that authority for the purpose of the procedure for which the evidence was exchanged. The evidence exchanged through the technical system shall, for the purposes of the requesting competent authority, be deemed to be authentic. 9. By 12 June 2021, the Commission shall adopt implementing acts to set out the technical and operational specifications of the technical system necessary for the implementation of this Article. Those implementing acts shall be adopted in accordance with the examination procedure referred to in Article 37(2). 10. Paragraphs 1 to 8 shall not apply to procedures established at Union level which provide for different mechanisms for the exchange of evidence, unless the technical system necessary for the implementation of this Article is integrated into those procedures in accordance with the rules of the Union acts that establish those procedures. 11. The Commission and each of the Member States shall be responsible for the development, availability, maintenance, supervision, monitoring and security management of their respective parts of the technical system. Article 15 Verification of evidence between Member States Where the technical system, or other systems for the exchange or verification of evidence between Member States are not available or are not applicable, or where the user does not request the use of the technical system, competent authorities shall cooperate through the Internal Market Information System (IMI) where this is necessary in order to verify the authenticity of evidence that was submitted to one of them in an electronic format by the user for the purpose of an online procedure. SECTION 3 Quality requirements related to assistance and problem-solving services Article 16 Quality requirements related to assistance and problem-solving services The competent authorities and the Commission shall, within their respective competences, ensure that the assistance and problem-solving services listed in Annex III and those that have been included in the gateway in accordance with Article 7(2), (3) and (4) comply with the following quality requirements: (a) they are provided within a reasonable timeframe taking into account the complexity of the request; (b) when deadlines are extended, users are informed in advance of the reasons thereof and of the new deadline given; (c) where the provision of a service requires a payment, users are able to pay any fees online through widely available cross-border payment services without discrimination based on the place of establishment of the payment service provider, the place of issue of the payment instrument or the location of the payment account within the Union. SECTION 4 Quality monitoring Article 17 Quality monitoring 1. The national coordinators referred to in Article 28 and the Commission shall, within their respective competences, regularly monitor the compliance of the information, procedures and assistance and problem-solving services available through the gateway with the quality requirements laid down in Articles 8 to 13 and 16. The monitoring shall be carried out on the basis of the data gathered in accordance with Articles 24 and 25. 2. In the event of a deterioration in the quality of the information, of the procedures and of the assistance or problem-solving services referred to in paragraph 1 provided by the competent authorities, the Commission shall, taking into account the seriousness and persistence of the deterioration, take one or more of the following measures: (a) inform the relevant national coordinator and ask for remedial action; (b) submit for discussion in the gateway coordination group recommended actions to improve compliance with the quality requirements; (c) send a letter with recommendations to the Member State concerned; (d) temporarily disconnect the information, the procedure, or the assistance or problem-solving service from the gateway. 3. Where an assistance or problem-solving service to which links are provided in accordance with Article 7(3) consistently does not comply with requirements laid down in Articles 11 and 16, or no longer meets the needs of the users as indicated by the data gathered in accordance with Articles 24 and 25, the Commission may, after consultation with the relevant national coordinator and, where necessary, with the gateway coordination group, disconnect it from the gateway. CHAPTER IV TECHNICAL SOLUTIONS Article 18 Common user interface 1. The Commission shall, in close cooperation with the Member States, provide a common user interface, integrated into the Your Europe portal, to ensure the proper functioning of the gateway. 2. The common user interface shall give access to the information, procedures and assistance or problem-solving services by means of links to the relevant Union and national level websites or webpages included in the repository for links referred to in Article 19. 3. The Member States and the Commission, acting in accordance with their respective roles and responsibilities, as provided for in Article 4, shall ensure that the information on rules and obligations, on procedures and on assistance and problem-solving services is organised and marked in a way that makes it easier to find through the common user interface. 4. The Commission shall ensure that the common user interface complies with the following quality requirements: (a) it is easy to use; (b) it is accessible online through various electronic devices; (c) it is developed and optimised for different web browsers; (d) it meets the following web accessibility requirements: perceivability, operability, understandability and robustness. 5. The Commission may adopt implementing acts laying down interoperability requirements to make it easier to find the information on rules and obligations, on procedures and on assistance and problem-solving services through the common user interface. Those implementing acts shall be adopted in accordance with the examination procedure referred to in Article 37(2). Article 19 Repository for links 1. The Commission, in close cooperation with the Member States, shall establish and maintain an electronic repository for links to the information, procedures and assistance and problem-solving services referred to in Article 2(2) allowing the connection between such services and the common user interface. 2. The Commission shall provide the repository for links with the links to the information, procedures and assistance and problem-solving services accessible on the webpages managed at Union level, and it shall keep those links accurate and up-to-date. 3. The national coordinators shall provide the repository for links with the links to the information, procedures and assistance and problem-solving services accessible on the webpages managed by competent authorities, or by private or semi-private entities as referred to in Article 7(3), and they shall keep those links accurate and up-to-date. 4. Where technically possible, the provision, referred to in paragraph 3, of the links may be carried out automatically between the relevant systems of the Member States and the repository for links. 5. The Commission shall make the information included in the repository for links publicly available in an open and machine-readable format. 6. The Commission and the national coordinators shall ensure that the links to information, procedures and assistance or problem-solving services offered through the gateway do not contain any unnecessary full or partial duplication and overlaps that are likely to confuse users. 7. Where the making available of information referred to in Article 4 is provided for in other provisions of Union law, the Commission and the national coordinators may provide links to that information in order to comply with the requirements of that Article. Article 20 Common assistance service finder 1. In order to facilitate access to the assistance and problem-solving services listed in Annex III or referred to in Article 7(2) and (3), the competent authorities and the Commission shall ensure that users can access them through a common assistance and problem-solving service finder (the common assistance service finder) available through the gateway. 2. The Commission shall develop and manage the common assistance service finder, and decide on the structure and format in which the descriptions and contact details of the assistance and problem-solving services need to be provided, to enable the proper functioning of the common assistance service finder. 3. The national coordinators shall provide the descriptions and contact details as referred to in paragraph 2 to the Commission. Article 21 Responsibilities for the ICT applications supporting the gateway 1. The Commission shall be responsible for the development, availability, monitoring, updating, maintenance, security and hosting of the following ICT applications and webpages: (a) the Your Europe portal, referred to in Article 2(1); (b) the common user interface, referred to in Article 18(1), including the search engine or any other ICT tool that enables searchability of web information and services; (c) the repository for links, referred to in Article 19(1); (d) the common assistance service finder, referred to in Article 20(1); (e) the user feedback tools, referred to in Article 25(1) and point (a) of Article 26(1). The Commission shall work in close cooperation with the Member States to develop the ICT applications. 2. The Member States shall be responsible for the development, availability, monitoring, updating, maintenance and security of ICT applications related to the national websites and webpages that they manage and that are linked to the common user interface. CHAPTER V PROMOTION Article 22 Name, logo and quality label 1. The name by which the gateway is to be known and promoted to the general public shall be Your Europe. The logo by which the gateway is to be known and promoted to the general public shall be decided by the Commission in close cooperation with the gateway coordination group by 12 June 2019 at the latest. The logo of the gateway and a link to the gateway shall be made visible and available on the relevant Union-level and national-level websites that are connected to the gateway. 2. As proof of adherence to the quality requirements referred to in Articles 9, 10 and 11, the name and the logo of the gateway shall also serve as a quality label. However, the logo of the gateway shall only be used as a quality label by webpages and websites included in the repository for links referred to in Article 19. Article 23 Promotion 1. The Member States and the Commission shall promote the awareness and the use of the gateway amongst citizens and businesses and shall ensure that the gateway and its information, procedures and assistance and problem-solving services are visible to the public and can be easily found through search engines which are accessible to the public. 2. The Member States and the Commission shall coordinate their promotion activities referred to in paragraph 1 and shall refer to the gateway and use its logo in such activities, along with any other brand names, as appropriate. 3. The Member States and the Commission shall ensure that the gateway can be easily found through the related websites for which they are responsible, and that clear links to the common user interface are available on all relevant websites at Union and national level. 4. The national coordinators shall promote the gateway to the national competent authorities. CHAPTER VI COLLECTION OF USER FEEDBACK AND STATISTICS Article 24 User statistics 1. The competent authorities and the Commission shall ensure that statistics are collected in relation to users visits on the gateway and on the webpages to which the gateway links in a way that guarantees anonymity of the users, in order to improve the functionality of the gateway. 2. The competent authorities, the providers of assistance or problem-solving services as referred to in Article 7(3) and the Commission shall collect and exchange, in an aggregated way, the number, the origin and the subject matter of requests for assistance and problem-solving services and their response times. 3. The statistics collected in accordance with paragraphs 1 and 2 in relation to the information, procedures and assistance and problem-solving services to which the gateway links shall include the following data categories: (a) data related to the number, origin and type of users of the gateway; (b) data related to the user preferences and user journeys; (c) data related to the usability, findability and quality of the information, procedures and assistance and problem-solving services. Those data shall be made available to the public in an open and commonly used, machine-readable format. 4. The Commission shall adopt implementing acts laying down the method of collecting and exchanging the user statistics referred to in paragraphs 1, 2 and 3 of this Article. Those implementing acts shall be adopted in accordance with the examination procedure referred to in Article 37(2). Article 25 User feedback on the services of the gateway 1. In order to gather direct information from users about their satisfaction with the services provided through the gateway and the information made available therein, the Commission shall provide users through the gateway with a user-friendly feedback tool that enables them, immediately after using any of the services referred to in Article 2(2), to comment anonymously on the quality and availability of the services provided through the gateway, of the information made available therein and of the common user interface. 2. The competent authorities and the Commission shall ensure that users can access the tool referred to in paragraph 1 from all webpages that are part of the gateway. 3. The Commission, the competent authorities and the national coordinators shall have direct access to the user feedback collected through the tool referred to in paragraph 1 for the purpose of addressing any problems raised. 4. The competent authorities shall not be required on those of their webpages that are part of the gateway to give users access to the user feedback tool referred to in paragraph 1, where another user feedback tool with similar functionalities to the user feedback tool referred to in paragraph 1 is already available on their webpages for the purpose of monitoring service quality. The competent authorities shall collect the user feedback received through their own user feedback tool and shall share it with the Commission and the national coordinators of the other Member States. 5. The Commission shall adopt implementing acts laying down rules for the collection and sharing of the user feedback. Those implementing acts shall be adopted in accordance with the examination procedure referred to in Article 37(2). Article 26 Reporting on the functioning of the internal market 1. The Commission shall: (a) provide users of the gateway with a user-friendly tool to signal and give feedback anonymously on any obstacles encountered by them in exercising their internal market rights; (b) collect aggregated information from the assistance and problem-solving services that form part of the gateway about the subject matter of requests and responses. 2. The Commission, the competent authorities and the national coordinators shall have direct access to the feedback collected in accordance with point (a) of paragraph 1. 3. The Member States and the Commission shall analyse and investigate the problems raised by users pursuant to this Article and address them, wherever possible, by appropriate means. Article 27 Online summary overviews The Commission shall publish in an anonymised form online summary overviews of the problems emerging from the information collected in accordance with Article 26(1), the main user statistics referred to in Article 24, and the main user feedback referred to in Article 25. CHAPTER VII GOVERNANCE OF THE GATEWAY Article 28 National coordinators 1. Each Member State shall appoint a national coordinator. In addition to their obligations in accordance with Articles 7, 17, 19, 20, 23 and 25, the national coordinators shall: (a) act as a contact point for their respective administrations for all matters relating to the gateway; (b) promote the uniform application of Articles 9 to 16 by their respective competent authorities; (c) ensure that the recommendations referred to in point (c) of Article 17(2) are properly implemented. 2. Each Member State may, in accordance with its internal administrative structure, appoint one or more coordinators in order to carry out any of the tasks listed in paragraph 1. One national coordinator for each Member State shall be responsible for contacts with the Commission in respect of all matters relating to the gateway. 3. Each Member State shall inform the other Member States and the Commission of the name and contact details of its national coordinator. Article 29 Coordination group A coordination group is hereby established (the gateway coordination group). It shall be composed of one national coordinator from each Member State and shall be chaired by a representative of the Commission. It shall adopt its rules of procedure. The Commission shall provide the secretariat. Article 30 Tasks of the gateway coordination group 1. The gateway coordination group shall support the implementation of this Regulation. In particular it shall: (a) facilitate the exchange and regular updating of best practices; (b) encourage the uptake of fully online procedures beyond those included in Annex II to this Regulation, and of online means of authentication, identification and signatures, in particular those provided for in Regulation (EU) No 910/2014; (c) discuss improvements to the user-friendly presentation of information within the areas listed in Annex I, in particular on the basis of the data collected in accordance with Articles 24 and 25; (d) assist the Commission in developing the common ICT solutions supporting the gateway; (e) discuss the draft annual work programme; (f) assist the Commission in monitoring the execution of the annual work programme; (g) discuss additional information provided in accordance with Article 5 with a view to encouraging other Member States to provide similar information, where relevant to the users; (h) assist the Commission in monitoring compliance with the requirements set out in Articles 8 to 16, in accordance with Article 17; (i) inform about the implementation of Article 6(1); (j) discuss and recommend actions to the competent authorities and the Commission with a view to avoiding or eliminating unnecessary duplication of the services available through the gateway; (k) provide opinions on procedures or measures to address efficiently any problems with the quality of the services raised by users or suggestions for its improvement; (l) discuss the application of the principles of security by design and privacy by design in the context of this Regulation; (m) discuss issues related to the collection of the user feedback and statistics referred to in Articles 24 and 25, so that the services offered at Union and national level are continuously improved; (n) discuss issues related to the quality requirements of the services offered through the gateway; (o) exchange best practices and assist the Commission in the organisation, structuring and presentation of services referred to in Article 2(2), to enable the proper functioning of the common user interface; (p) facilitate the development and implementation of the coordinated promotion; (q) cooperate with the governance bodies or networks of information services, and of assistance or problem-solving services; (r) provide guidance on the additional official language, or languages, of the Union to be used by competent authorities in accordance with Articles 9(2), 10(4) and 11(2), and point (a) of Article 13(2). 2. The Commission may consult the gateway coordination group on any matter relating to the application of this Regulation. Article 31 Annual work programme 1. The Commission shall adopt the annual work programme which shall specify, in particular: (a) actions to improve the presentation of specific information within the areas listed in Annex I and actions to facilitate the timely implementation, by competent authorities at all levels, including municipal level, of the requirement to provide information; (b) actions to facilitate compliance with Articles 6 and 13; (c) actions required to ensure the consistent compliance with the requirements set out in Articles 9 to 12; (d) activities related to the promotion of the gateway in accordance with Article 23. 2. When preparing the draft annual work programme, the Commission shall take account of the user statistics and feedback collected in accordance with Articles 24 and 25 and of any suggestions made by Member States. Prior to adoption, the Commission shall submit the draft annual work programme to the gateway coordination group for discussion. CHAPTER VIII FINAL PROVISIONS Article 32 Costs 1. The general budget of the European Union shall cover the costs of: (a) development and maintenance of the ICT tools supporting the implementation of this Regulation at Union level; (b) promotion of the gateway at Union level; (c) translation of information, explanations and instructions in accordance with Article 12 within a maximum annual volume per Member State, without prejudice to possible reallocation where this is necessary in order to enable full use of the available budget. 2. The costs related to national webportals, information platforms, assistance services and procedures established at Member State level shall be met from the respective budgets of the Member States, unless otherwise provided for in Union legislation. Article 33 Protection of personal data The processing of personal data by competent authorities within the framework of this Regulation shall comply with Regulation (EU) 2016/679. Processing of personal data by the Commission within the framework of this Regulation shall comply with Regulation (EU) 2018/1725. Article 34 Cooperation with other information and assistance networks 1. After consulting the Member States, the Commission shall decide which existing informal governance arrangements for any of the assistance or problem-solving services listed in Annex III or for any of the areas of information covered by Annex I are to become the responsibility of the gateway coordination group. 2. Where the information and assistance services or networks have been created by a legally binding Union act for any of the areas of information covered by Annex I, the Commission shall coordinate the work of the gateway coordination group and the governance bodies of such services or networks with a view to achieving synergies and avoiding duplication. Article 35 Internal Market Information System 1. The Internal Market Information System (IMI), established by Regulation (EU) No 1024/2012, shall be used for the purposes of, and in accordance with, Article 6(4) and Article 15. 2. The Commission may decide to use IMI as the electronic repository for links referred to in Article 19(1). Article 36 Reporting and review By 12 December 2022 and once every two years thereafter, the Commission shall review the application of this Regulation and submit to the European Parliament and to the Council an assessment report on the functioning of the gateway and on the functioning of the internal market on the basis of the statistics and feedback collected in accordance with Articles 24, 25 and 26. The review shall, in particular, evaluate the scope of Article 14, taking into account technological, market and legal developments concerning the exchange of evidence between competent authorities. Article 37 Committee procedure 1. The Commission shall be assisted by a committee. That committee shall be a committee within the meaning of Regulation (EU) No 182/2011. 2. Where reference is made to this paragraph, Article 5 of Regulation (EU) No 182/2011 shall apply. Article 38 Amendment to Regulation (EU) No 1024/2012 Regulation (EU) No 1024/2012 is amended as follows: (1) Article 1 is replaced by the following: Article 1 Subject matter This Regulation lays down rules for the use of an Internal Market Information System ( IMI ) for administrative cooperation among the IMI actors, including the processing of personal data.; (2) in Article 3, paragraph 1 is replaced by the following: 1. IMI shall be used for exchanges of information, including of personal data, among the IMI actors and for the processing of that information for the purposes of either of the following: (a) administrative cooperation required in accordance with the acts listed in the Annex; (b) administrative cooperation subject to a pilot project carried out in accordance with Article 4.; (3) in Article 5, the second paragraph is amended as follows: (a) point (a) is replaced by the following: (a) IMI  means the electronic tool provided by the Commission to facilitate administrative cooperation among the IMI actors;; (b) point (b) is replaced by the following: (b) administrative cooperation  means the collaboration between IMI actors by exchanging and processing information for the purpose of better application of Union law;; (c) point (g) is replaced by the following: (g) IMI actors  means the competent authorities, the IMI coordinators, the Commission and the Union bodies, offices and agencies;; (4) in Article 8(1), the following point is added: (f) ensuring coordination with Union bodies, offices and agencies and granting them access to IMI.; (5) in Article 9, paragraph 4 is replaced by the following: 4. Appropriate means shall be put in place by the Member States, the Commission and Union bodies, offices and agencies to ensure that IMI users are allowed to access personal data processed in IMI only on a need-to-know basis and within the internal market area or areas for which they were granted access rights in accordance with paragraph 3.; (6) Article 21 is amended as follows: (a) paragraph 2 is replaced by the following: 2. The European Data Protection Supervisor shall be responsible for monitoring and ensuring the application of this Regulation when the Commission or Union bodies, offices and agencies, in their role as IMI actors, process personal data. The duties and powers referred to in Articles 57 and 58 of Regulation (EU) 2018/1725 (*1) shall apply accordingly. (*1) Regulation (EU) 2018/1725 of the European Parliament and of the Council of 23 October 2018 on the protection of natural persons with regard to the processing of personal data by the Union institutions, bodies, offices and agencies and on the free movement of such data, and repealing Regulation (EC) No 45/2001 and Decision No 1247/2002/EC (OJ L 295, 21.11.2018, p. 39).;" (b) paragraph 3 is replaced by the following: 3. The National Supervisory Authorities and the European Data Protection Supervisor, each acting within the scope of their respective competences, shall cooperate with each other to ensure the coordinated supervision of IMI and its use by IMI actors in accordance with Article 62 of Regulation (EU) 2018/1725.; (c) paragraph 4 is deleted; (7) in Article 29, paragraph 1 is deleted; (8) in the Annex, the following points are added: 11. Regulation (EU) 2016/679 of the European Parliament and of the Council of 27 April 2016 on the protection of natural persons with regard to the processing of personal data and on the free movement of such data, and repealing Directive 95/46/EC (General Data Protection Regulation) (*2): Article 56, Articles 60 to 66 and Article 70(1). 12. Regulation (EU) 2018/1725 of the European Parliament and of the Council of 2 October 2018 establishing a single digital gateway to provide access to information, to procedures and to assistance and problem-solving services and amending Regulation (EU) No 1024/2012 (*3): Articles 6(4), 15 and 19. (*2) OJ L 119, 4.5.2016, p. 1." (*3) OJ L 295, 21.11.2018, p. 39." Article 39 Entry into force This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. Article 2, Article 4, Articles 7 to 12, Article 16, Article 17, Article 18(1) to (4), Article 19, Article 20, Article 24(1), (2) and (3), Article 25(1) to (4), Article 26 and Article 27 shall apply from 12 December 2020. Article 6, Article 13, Article 14(1) to (8) and (10) and Article 15 shall apply from 12 December 2023. Notwithstanding the date of application of Articles 2, 9, 10 and 11, municipal authorities shall make the information, explanations and instructions referred to in those Articles available by 12 December 2022 at the latest. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Strasbourg, 2 October 2018. For the European Parliament The President A. TAJANI For the Council The President J. BOGNER-STRAUSS (1) OJ C 81, 2.3.2018, p. 88. (2) Position of the European Parliament of 13 September 2018 (not yet published in the Official Journal) and decision of the Council of 27 September 2018. (3) Directive 2006/123/EC of the European Parliament and of the Council of 12 December 2006 on services in the internal market (OJ L 376, 27.12.2006, p. 36). (4) Regulation (EC) No 764/2008 of the European Parliament and of the Council of 9 July 2008 laying down procedures relating to the application of certain national technical rules to products lawfully marketed in another Member State and repealing Decision No 3052/95/EC (OJ L 218, 13.8.2008, p. 21). (5) Regulation (EU) No 305/2011 of the European Parliament and of the Council of 9 March 2011 laying down harmonised conditions for the marketing of construction products and repealing Council Directive 89/106/EEC (OJ L 88, 4.4.2011, p. 5). (6) Directive 2005/36/EC of the European Parliament and of the Council of 7 September 2005 on the recognition of professional qualifications (OJ L 255, 30.9.2005, p. 22). (7) Commission Recommendation 2013/461/EU of 17 September 2013 on the principles governing SOLVIT (OJ L 249, 19.9.2013, p. 10). (8) Directive 2014/24/EU of the European Parliament and of the Council of 26 February 2014 on public procurement and repealing Directive 2004/18/EC (OJ L 94, 28.3.2014, p. 65). (9) Directive 2014/25/EU of the European Parliament and of the Council of 26 February 2014 on procurement by entities operating in the water, energy, transport and postal services sectors and repealing Directive 2004/17/EC (OJ L 94, 28.3.2014, p. 243). (10) Regulation (EU) 2016/589 of the European Parliament and of the Council of 13 April 2016 on a European network of employment services (EURES), workers access to mobility services and the further integration of labour markets, and amending Regulations (EU) No 492/2011 and (EU) No 1296/2013 (OJ L 107, 22.4.2016, p. 1). (11) Council Decision 2001/470/EC of 28 May 2001 establishing a European Judicial Network in civil and commercial matters (OJ L 174, 27.6.2001, p. 25). (12) Directive 2014/67/EU of the European Parliament and of the Council of 15 May 2014 on the enforcement of Directive 96/71/EC concerning the posting of workers in the framework of the provision of services and amending Regulation (EU) No 1024/2012 on administrative cooperation through the Internal Market Information System (the IMI Regulation) (OJ L 159, 28.5.2014, p. 11), (13) Regulation (EU) No 910/2014 of the European Parliament and of the Council of 23 July 2014 on electronic identification and trust services for electronic transactions in the internal market and repealing Directive 1999/93/EC (OJ L 257, 28.8.2014, p. 73). (14) Regulation (EC) No 883/2004 of the European Parliament and of the Council of 29 April 2004 on the coordination of social security systems (OJ L 166, 30.4.2004, p. 1). (15) Regulation (EC) No 987/2009 of the European Parliament and of the Council of 16 September 2009 laying down the procedure for implementing Regulation (EC) No 883/2004 on the coordination of social security systems (OJ L 284, 30.10.2009, p. 1). (16) Directive (EU) 2016/2102 of the European Parliament and of the Council of 26 October 2016 on the accessibility of the websites and mobile applications of public sector bodies (OJ L 327, 2.12.2016, p. 1). (17) Council Decision 2010/48/EC of 26 November 2009 concerning the conclusion, by the European Community, of the United Nations Convention on the Rights of Persons with Disabilities (OJ L 23, 27.1.2010, p. 35). (18) Regulation (EU) No 260/2012 of the European Parliament and of the Council of 14 March 2012 establishing technical and business requirements for credit transfers and direct debits in euro and amending Regulation (EC) No 924/2009 (OJ L 94, 30.3.2012, p. 22). (19) Regulation (EU) No 1024/2012 of the European Parliament and of the Council of 25 October 2012 on administrative cooperation through the Internal Market Information System and repealing Commission Decision 2008/49/EC (the IMI Regulation) (OJ L 316, 14.11.2012, p. 1). (20) Regulation (EU) 2016/1191 of the European Parliament and of the Council of 6 July 2016 on promoting the free movement of citizens by simplifying the requirements for presenting certain public documents in the European Union and amending Regulation (EU) No 1024/2012 (OJ L 200, 26.7.2016, p. 1). (21) Regulation (EU) 2016/679 of the European Parliament and of the Council of 27 April 2016 on the protection of natural persons with regard to the processing of personal data and on the free movement of such data, and repealing Directive 95/46/EC (General Data Protection Regulation) (OJ L 119, 4.5.2016, p. 1). (22) Regulation (EU) 2018/1725 of the European Parliament and of the Council of 23 October 2018 on the protection of natural persons with regard to the processing of personal data by the Union institutions, bodies, offices and agencies and on the free movement of such data, and repealing Regulation (EC) No 45/2001 and Decision No 1247/2002/EC (see page 39 of this Official Journal). (23) Regulation (EU) No 1316/2013 of the European Parliament and of the Council of 11 December 2013 establishing the Connecting Europe Facility, amending Regulation (EU) No 913/2010 and repealing Regulations (EC) No 680/2007 and (EC) No 67/2010 (OJ L 348, 20.12.2013, p. 129). (24) Directive (EU) 2017/1132 of the European Parliament and of the Council of 14 June 2017 relating to certain aspects of company law (OJ L 169, 30.6.2017, p. 46). (25) Regulation (EU) 2015/848 of the European Parliament and of the Council of 20 May 2015 on insolvency proceedings (OJ L 141, 5.6.2015, p. 19). (26) Regulation (EU) No 182/2011 of the European Parliament and of the Council of 16 February 2011 laying down the rules and general principles concerning mechanisms for control by Member States of the Commissions exercise of implementing powers (OJ L 55, 28.2.2011, p. 13). (27) Directive (EU) 2016/1148 of the European Parliament and of the Council of 6 July 2016 concerning measures for a high common level of security of network and information systems across the Union (OJ L 194, 19.7.2016, p. 1). (28) Directive (EU) 2016/680 of the European Parliament and of the Council of 27 April 2016 on the protection of natural persons with regard to the processing of personal data by competent authorities for the purposes of the prevention, investigation, detection or prosecution of criminal offences or the execution of criminal penalties, and on the free movement of such data, and repealing Council Framework Decision 2008/977/JHA (OJ L 119, 4.5.2016, p. 89). (29) Regulation (EC) No 45/2001 of the European Parliament and of the Council of 18 December 2000 on the protection of individuals with regard to the processing of personal data by the Community institutions and bodies and on the free movement of such data (OJ L 8, 12.1.2001, p. 1). (30) OJ C 340, 11.10.2017, p. 6. ANNEX I List of areas of information relevant for citizens and business exercising their internal market rights referred to in point (a) of Article 2(2) Areas of information areas related to citizens: Area INFORMATION REGARDING RIGHTS, OBLIGATIONS AND RULES ARISING FROM UNION AND NATIONAL LAW A. Travel within the Union 1. documents required of Union citizens, their family members who are not Union citizens, minors travelling alone and non-Union citizens when travelling across borders within the Union (ID card, visa, passport) 2. rights and obligations of travellers by plane, train, ship, bus in and from the Union, and of those who buy travel packages or linked travel arrangements 3. assistance in case of reduced mobility when travelling in and from the Union 4. transport of animals, plants, alcohol, tobacco, cigarettes and other goods when travelling in the Union 5. voice calling and sending and receiving electronic messages and electronic data within the Union B. Work and retirement within the Union 1. seeking employment in another Member State 2. taking up employment in another Member State 3. recognition of qualifications with a view to employment in another Member State 4. taxation in another Member State 5. rules on liability and mandatory insurance linked to residence or employment in another Member State 6. terms and conditions of employment, including for posted workers, as stipulated by law or statutory instrument (including information on working hours, paid leave, holiday entitlements, rights and obligations regarding overtime work, health checks, termination of contracts, dismissal and redundancies) 7. equal treatment (rules prohibiting discrimination in the workplace, rules on equal pay for men and women and on equal pay for employees on fixed-term or permanent employment contracts) 8. health and safety obligations in relation to different types of activity 9. social security rights and obligations in the Union including those related to getting pensions C. Vehicles in the Union 1. taking a motor vehicle temporarily or permanently to another Member State 2. acquiring and renewing a driving licence 3. taking out mandatory motor vehicle insurance 4. buying and selling a motor vehicle in another Member State 5. national traffic rules and requirements for drivers, including general rules for the use of the national road infrastructure: time-based charges (vignette), distance-based charges (toll), emission stickers D. Residence in another Member State 1. moving temporarily or permanently to another Member State 2. purchasing and selling of immovable property, including any conditions and obligations related to taxation, ownership, or use of such property, including its use as a secondary residence 3. participating in municipal elections and elections to the European Parliament 4. requirements for residence cards for Union citizens and their family members, including family members who are not Union citizens 5. conditions applicable to the naturalisation of nationals from another Member State 6. rules applicable in the case of death, including rules on the repatriation of remains to another Member State E. Education or traineeship in another Member State 1. education system in another Member State, including early childhood education and care, primary and secondary education, higher education and adult learning 2. volunteering in another Member State 3. traineeships in another Member State 4. conducting research in another Member State as part of an education programme F. Healthcare 1. getting medical treatment in another Member State 2. buying prescribed pharmaceutical products in a Member State other than the one where the prescription was issued, online or in person 3. health insurance rules applicable in the case of short-term or long-term stays in another Member State, including how to apply for a European Health Insurance Card 4. general information on access rights or obligations to participate in available public preventive healthcare measures 5. services provided through national emergency numbers, including 112 and 116 numbers 6. rights and conditions for moving to a residential care home G. Citizens and family rights 1. birth, custody for minor children, parental responsibilities, rules on surrogacy and adoption, including second-parent-adoption, maintenance obligations in relation to children in a cross-border family situation 2. living in a couple with different nationalities, including same-sex couples (marriage, civil or registered partnership, separation, divorce, marital property rights, the rights of cohabitants) 3. rules of gender recognition 4. rights and obligations in relation to succession in another Member State, including tax rules 5. rights and rules applicable in the case of cross-border parental child abduction H. Consumer rights 1. buying goods, digital content or services (including financial services) from another Member State, online or in person 2. holding a bank account in another Member State 3. connection to utilities, such as gas, electricity, water, household waste disposal, telecoms and the internet 4. payments, including credit transfers, delays in cross-border payments 5. consumer rights and guarantees related to buying goods and services, including procedures for consumer dispute resolution and compensation 6. safety and security of consumer products 7. renting a motor vehicle I. Protection of personal data 1. exercising data subjects rights in relation to the protection of personal data Areas of information related to businesses: Area INFORMATION REGARDING RIGHTS, OBLIGATIONS AND RULES J. Starting, running and closing a business 1. registering, changing the legal form of or closing a business (registration procedures and legal forms for carrying out business) 2. moving a business to another Member State 3. intellectual property rights (applying for a patent, registering a trademark, a drawing or a design, getting a licence for reproduction) 4. fairness and transparency in commercial practices, including consumer rights and guarantees related to selling goods and services 5. offering online facilities for cross-border payments when selling goods and services online 6. rights and obligations arising under contract law, including late payment interests 7. insolvency proceedings and liquidation of companies 8. credit insurance 9. mergers of companies or selling a business 10. civil liability of directors of a company 11. rules and obligations regarding the processing of personal data K. Employees 1. terms of employment stipulated by law or statutory instrument (including working hours, paid leave, holiday entitlements, rights and obligations regarding overtime work, health checks, termination of contracts, dismissals and redundancies) 2. social security rights and obligations in the Union (registering as employer, registering employees, notifying the end of contract of an employee, paying social contributions, rights and obligations related to pensions) 3. employment of workers in other Member States (posting of workers, rules on freedom to provide services, residency requirements for workers) 4. equal treatment (rules prohibiting discrimination in the workplace, rules on equal pay for men and women and equal pay for employees on fixed-term or under permanent employment contracts) 5. rules on staff representation L. Taxes 1. VAT: information on the general rules, rates and exemptions, registering for and paying VAT, obtaining a refund 2. excise duties: information on the general rules, rates and exemptions, registration for excise tax purposes and payment of excise tax, obtaining a refund 3. customs duties and other taxes and duties collected on imports 4. customs procedures for imports and exports under the Union Customs Code 5. other taxes: payment, rates, tax returns M. Goods 1. obtaining CE marking 2. product rules and requirements 3. identifying applicable standards, technical specifications and getting products certified 4. mutual recognition of products not subject to Union specifications 5. requirements regarding classification, labelling and packaging for hazardous chemicals 6. distance/off-premises selling: information to be given to customers in advance, confirmation of the contract in writing, withdrawal from a contract, delivering of the goods, other specific obligations 7. defective products: consumer rights and guarantees, after-sale responsibilities, means of redress for an injured party 8. certification, labels (EMAS, energy labels, Eco-design, EU eco-label) 9. recycling and waste management N. Services 1. acquiring licences, authorisations or permits with a view to starting and operating a business 2. notifying the authorities of cross-border activities 3. recognition of professional qualifications, including vocational education and training O. Funding a business 1. obtaining access to finance at the Union level, including Union funding programmes and business grants 2. obtaining access to finance at national level 3. initiatives addressed to entrepreneurs (exchanges organised for new entrepreneurs, mentoring programmes, etc.) P. Public contracts 1. participating in public tenders: rules and procedures 2. submitting a bid online in response to a public call for tender 3. reporting irregularities in relation to the tender process Q. Health and safety at work 1. health and safety obligations in relation to different types of activity, including risk prevention, information and training ANNEX II Procedures referred to in Article 6(1) Life events Procedures Expected output subject to an assessment of the application by the competent authority in accordance with national law, where relevant Birth Requesting proof of registration of birth Proof of registration of birth or birth certificate Residence Requesting proof of residence Confirmation of registration at the current address Studying Applying for a tertiary education study financing, such as study grants and loans from a public body or institution Decision on the application for financing or acknowledgement of receipt Submitting an initial application for admission to public tertiary education institution Confirmation of the receipt of application Requesting academic recognition of diplomas, certificates or other proof of studies or courses Decision on the request for recognition Working Request for determination of applicable legislation in accordance with Title II of Regulation (EC) No 883/2004 (1) Decision on applicable legislation Notifying changes in the personal or professional circumstances of the person receiving social security benefits, relevant for such benefits Confirmation of receipt of notification of such changes Application for a European Health Insurance Card (EHIC) European Health Insurance Card (EHIC) Submitting an income tax declaration Confirmation of the receipt of the declaration Moving Registering a change of address Confirmation of deregistration at the previous address and of the registration of the new address Registering a motor vehicle originating from or already registered in a Member State, in standard procedures (2) Proof of registration of a motor vehicle Obtaining stickers for the use of the national road infrastructure: time-based charges (vignette), distance-based charges (toll), issued by a public body or institution Receipt of toll sticker or vignette or other proof of payment Obtaining emission stickers issued by a public body or institution Receipt of emission sticker or other proof of payment Retiring Claiming pension and pre-retirement benefits from compulsory schemes Confirmation of the receipt of the claim or decision regarding the claim for a pension or pre-retirement benefits Requesting information on the data related to pension from compulsory schemes Statement of personal pension data Starting, running and closing a business Notification of business activity, permission for exercising a business activity, changes of business activity and the termination of a business activity not involving insolvency or liquidation procedures, excluding the initial registration of a business activity with the business register and excluding procedures concerning the constitution of or any subsequent filing by companies or firms within the meaning of the second paragraph of Article 54 TFEU Confirmation of the receipt of notification or change, or of the request for permission for business activity Registration of an employer (a natural person) with compulsory pension and insurance schemes Confirmation of registration or social security registration number Registration of employees with compulsory pension and insurance schemes Confirmation of registration or social security registration number Submitting a corporate tax declaration Confirmation of the receipt of the declaration Notification to the social security schemes of the end of contract with an employee, excluding procedures for the collective termination of employee contracts Confirmation of the receipt of the notification Payment of social contributions for employees Receipt or other form of confirmation of payment of social contributions for employees (1) Regulation (EC) No 883/2004 of the European Parliament and of the Council of 29 April 2004 on the coordination of social security systems (OJ L 166, 30.4.2004, p. 1). (2) This covers the following vehicles: (a) any motor vehicle or trailer as referred to in Article 3 of Directive 2007/46/EC of the European Parliament and of the Council (OJ L 263, 9.10.2007, p. 1); and (b) any two- or three-wheel motor vehicle, whether twin-wheeled or otherwise, intended to travel on the road, as referred to in Article 1 of Regulation (EU) No 168/2013 of the European Parliament and of the Council (OJ L 60, 2.3.2013, p. 52). ANNEX III List of the assistance and problem-solving services referred to in point (c) of Article 2(2) (1) Points of single contact (1) (2) Product Contact Points (2) (3) Product Contact Points for Construction (3) (4) National assistance centres for professional qualifications (4) (5) National contact points for cross-border healthcare (5) (6) European network of employment services (EURES) (6) (7) Online dispute resolution (ODR) (7) (1) Directive 2006/123/EC of the European Parliament and of the Council of 12 December 2006 on services in the internal market (OJ L 376, 27.12.2006, p. 36). (2) Regulation (EC) No 764/2008 of the European Parliament and of the Council of 9 July 2008 laying down procedures relating to the application of certain national technical rules to products lawfully marketed in another Member State and repealing Decision No 3052/95/EC (OJ L 218, 13.8.2008, p. 21). (3) Regulation (EU) No 305/2011 of the European Parliament and of the Council of 9 March 2011 laying down harmonised conditions for the marketing of construction products and repealing Council Directive 89/106/EEC (OJ L 88, 4.4.2011, p. 5). (4) Directive 2005/36/EC of the European Parliament and of the Council of 7 September 2005 on the recognition of professional qualifications (OJ L 255, 30.9.2005, p. 22). (5) Directive 2011/24/EU of the European Parliament and of the Council of 9 March 2011 on the application of patients rights in cross-border healthcare (OJ L 88, 4.4.2011, p. 45). (6) Regulation (EU) 2016/589 of the European Parliament and of the Council of 13 April 2016 on a European network of employment services (EURES), workers access to mobility services and the further integration of labour markets, and amending Regulations (EU) No 492/2011 and (EU) No 1296/2013 (OJ L 107, 22.4.2016, p. 1). (7) Regulation (EU) No 524/2013 of the European Parliament and of the Council of 21 May 2013 on online dispute resolution for consumer disputes and amending Regulation (EC) No 2006/2004 and Directive 2009/22/EC (Regulation on consumer ODR) (OJ L 165, 18.6.2013, p. 1).